Title: From John Adams to George Washington, 7 July 1798
From: Adams, John
To: Washington, George



Dear Sir,
Philadelphia July 7. 1798

Mr Mc Henry the Secretary at War, will have the honor to wait on you, in my behalf to impart to you a step I have ventured to take, & which I should have been happy to have communicated in person, if such a journey had been at this time in my power. As I said in a former letter, if it had been in my power to nominate you to be President of the United States, I should have done it, with less hesitation & more pleasure. My reasons for this measure, will be too well known to need any explanation to the public. Every friend & every enemy of America, will comprehend them at first blush. To you, Sir, I owe all the apologies I can make. The urgent necessity, I am in, of your advice & assistance, indeed of your conduct and direction of the War, is all, I can urge, & that is a sufficient justification to myself & the world. I hope it will be so considered by yourself. Mr Mc Henry will have the honor to consult you upon the organization of the Army & upon every thing relating to it.
With the highest respect I have the honor / to be, Sir your most obedient / & most humble servant.
John Adams